DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albin (US 2007/0137926) in view of Skestone (US 2020/0332688).
Regarding Claims 1 and 10, Albin discloses a cab enclosure comprising a roof (discloses that headliner/absorbers are used in a vehicle roof; see paragraph 0002); at least one layer of noise-deadening material coupled to the roof 14; and a headliner 12 coupled to the roof such that the at least one layer of noise-deadening material is at least partially disposed between the headliner and the roof, the headliner comprising a noise-reflective material 12 and a noise escape region 12A that comprises at least one opening configured to allow sound waves to pass through the noise escape region into the at least one layer of noise-
Regarding Claims 2 and 11, the opening of Albin 12A is a plurality of perforations.
Regarding Claims 5 and 14, with the headliner directly above the operator, the openings 12A of Albin would be vertically aligned with the operator.
Regarding Claims 6, 7, 15 and 16, Albin discloses the use of a layer of foam (see paragraph 0025), as well as a layer of a rigid polymer (see paragraph 0018).
Regarding Claims 8 and 17, Albin discloses that the thickness of the entire headliner is left for one having ordinary skill in the art to choose based upon their desired parameters (see paragraph 0019 and 0029).
Regarding Claims 9 and 18, the noise escape region 12A of Albin may be of any desired cross section including round or oval (see paragraph 0022).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albin and Skestone as applied to claims 1 and 10 above, and further in view of Byma (US 2004/0090089).
Neither Albin nor Skestone appear to disclose the shape of the headliner.  Byma discloses a headliner for a vehicle which has two opposed curved surfaces facing each other (see Figs. 1 and 2), with a normalized surface there between.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the stylized headliner of Byma for the shape of the combination of Albin and Skestone in order to allow the noise attenuation above the operator, yet still have a headliner which conforms to the shape of a roof.  The motivation is provided by Byma.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612